

117 HR 3979 IH: Protecting Natural Gas Consumers from Overcharges Act of 2021
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3979IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Butterfield (for himself and Mr. Long) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish a refund effective date for rates and charges under the Natural Gas Act, and for other purposes.1.Short titleThis Act may be cited as the Protecting Natural Gas Consumers from Overcharges Act of 2021.2.Fixing rates and charges, refund effective dateSection 5(a) of the Natural Gas Act (15 U.S.C. 717d(a)) is amended—(1)by striking Whenever and inserting (1) Whenever;(2)by striking had and inserting held; and(3)by adding at the end the following:(2)Any complaint or motion of the Commission to initiate a proceeding under this subsection shall state the change or changes to be made to the rate, charge, classification, rule, regulation, practice, or contract then in force, and the reasons for any proposed change or changes therein.(3)If, after review of any motion or complaint and answer under this subsection, the Commission shall decide to hold a hearing, it shall—(A)fix by order the time and place of such hearing; and(B)specify the issues to be adjudicated.(4)Whenever the Commission institutes a proceeding under this subsection, the Commission shall establish a refund effective date as follows:(A)In the case of a proceeding instituted on complaint, the refund effective date shall not be earlier than the date of the filing of such complaint nor later than 5 months after the filing of such complaint.(B)In the case of a proceeding instituted by the Commission on its own motion, the refund effective date shall not be earlier than the date of the publication by the Commission of notice of its intention to initiate such proceeding nor later than 5 months after the publication date.(5)Upon institution of a proceeding under this subsection, the Commission shall give to the decision of such proceeding the same preference as provided under section 4 and otherwise act as speedily as possible.(6)If no final decision is rendered by the conclusion of the 180-day period commencing upon initiation of a proceeding pursuant to this subsection, the Commission shall—(A)state the reasons why it has failed to render such decision; and(B)state its best estimate as to when it reasonably expects to make such decision.(7)In any proceeding under this subsection, the burden of proof to show that any rate, charge, classification, rule, regulation, practice, or contract is unjust, unreasonable, unduly discriminatory, or preferential shall be upon the Commission or the complainant.(8)At the conclusion of any proceeding under this subsection, the Commission may order refunds—(A)of any amounts paid, for the period subsequent to the refund effective date through a date fifteen months after such refund effective date, in excess of those which would have been paid under the just and reasonable rate, charge, classification, rule, regulation, practice, or contract which the Commission orders to be thereafter observed and in force: Provided, That if the proceeding is not concluded within fifteen months after the refund effective date and if the Commission determines at the conclusion of the proceeding that the proceeding was not resolved within the fifteen-month period primarily because of dilatory behavior by the natural gas company, the Commission may order refunds of any or all amounts paid for the period subsequent to the refund effective date and prior to the conclusion of the proceeding; and(B)shall be made, with interest, to those persons who have paid those rates or charges which are the subject of the proceeding..